—Determination of respondent New York City Environmental Control Board, dated October 26, 1994, which found that petitioner had violated section 24-142 (a) (1) of the Administrative Code of the City of New York and imposed a fine of $400, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Paula Omansky, J.], entered November 8, 1995) dismissed, without costs.
The notice of violation comported with the requirements of due process inasmuch as the statute cited therein sets forth only two grounds for violation, one based upon the darkness of emissions and the other based upon the degree to which vision is obscured regardless of the color of the emission, and the lat*148ter was clearly implicated since the notice indicated that the smoke observed by the inspector was white.
The Administrative Law Judge’s determination, predicated largely upon his findings as to credibility, was supported by substantial evidence (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-181). Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Mazzarelli, JJ.